Citation Nr: 0922175	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  08-14 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the cervical spine


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk


INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1995 to March 1996 and from December 2003 to March 
2005.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This decision, in pertinent part, 
denied service connection for degenerative joint disease of 
the cervical spine.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Records show the Veteran was provided VCAA notice by 
correspondence dated in July 2005.  

After reviewing the entire record, the Board finds that 
further development of the evidence is required.  The 
evidence of record at the time of the January 2006 rating 
decision included the Veteran's service medical and personnel 
records for her period of active duty from December 2003 to 
March 2005.  The Veteran's DD-214 show previous active duty 
service from October 1995 to March 1996, but the earliest 
dated service medical records in her claims file date from 
August 2003.  The Veteran's representative stated in August 
2008 on VA Form 646 that the Veteran's degenerative joint 
disease "existed prior to service."  In order to evaluate 
if this condition was aggravated by her military service and 
to establish a service connection, it is necessary to review 
a complete claims file.  Therefore, it appears that the 
service records-to-date are incomplete and the Board finds 
the available medical evidence is insufficient for an 
adequate determination.  

The Board notes that the RO requested a complete certified 
copy of the Veteran's personnel and service medical records 
from the Commander 498th TC Company in July 2005.  However, 
the Veteran's DD-214 denotes prior active service with 187th 
Ordinance Battalion at Fort Jackson in South Carolina.  The 
Board recognizes that the Veteran has active service prior to 
the earliest dated service records in 2003.  The RO should 
contact the Veteran and her representative to determine her 
service history, specifically her commands prior to 498th TC 
Company and the dates associated with service.  Additional 
efforts should be taken to obtain records from other units so 
the Board can evaluate the Veteran's claim of degenerative 
joint disease of the cervical spine.  

Any earlier VA medical records (or any concerning more recent 
evaluation and/or treatment) should be obtained and 
associated with the claims file for consideration.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive, if 
not actual, notice and possession of this additional evidence 
because it is generated within the federal system).


Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran and 
request information regarding her service, 
including the duty assignments and 
commands to which she was attached, in 
order to locate and obtain, if possible, 
the Veteran's reserve service records and 
active duty service records prior to 
August 2003.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records identified 
by the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and her representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.  

2.  The RO should contact the Veteran and 
obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, who 
treated her for cervical spine problems.  
After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow 
her the opportunity to obtain and submit 
those records for VA review.

3. After all available records are 
associated with the Veteran's claims file, 
the RO should arrange for a VA medical 
examination by a physician.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Following 
examination of the Veteran and a review of 
the claims folder, the physician should 
provide an opinion whether it is at least 
as likely as not (50 percent probability 
or greater) that the Veteran's current 
cervical spine disorder was incurred or 
aggravated in service.  All opinions 
rendered by the physician are to include 
sustainable reasons and bases, with 
references, when necessary, to information 
in the claims folder.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations and on the basis of all 
evidence on file.  If any benefit sought 
on appeal remains denied, the Veteran and 
her representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


